DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on August 6, 2021.  As directed by the amendment: claims 40, 53, and 56 have been amended and claim 55 has been cancelled.  Thus, claims 40-54 and 56-59 are presently pending in this application.
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. 
As such, Chen describes using polyethylene glycol as part of a carrier for a pharmaceutical composition. Chen does not disclose or suggest that polyethylene glycol may be an epithelial protective agent, which may be introduced separate from a drug, as recited by claim 53”.  The examiner notes that, as presently claimed, the claim does not require the epithelial protective agent to be introduced in a separate step as the drug.  Instead, the claim requires that the epithelial protective agent be a part of a medium.  This recitation does not preclude the drug to also be a part of the claimed medium and a method which introduces a medium comprising both the drug and the epithelial protective agent into the renal pelvis would read on the claim as such introduction of the medium into the renal pelvis would activate the fluid medium.
  Paragraph 171 of Chen discloses that polyethylene glycol (epithelial protective agent) can be introduced into the body as part of a composition (medium) comprising a therapeutic agent (drug).  Thus, in the modified method of Bar-Yoseph (as discussed in greater detail below), Chen teaches introducing a medium (“composition” in paragraph 171) comprising an epithelial protective agent (“polyethylene glycol” in paragraph 171) and introducing a drug into a fluid medium (“therapeutic agent” which is part of the composition in paragraph 171).     
With respect to Applicant’s arguments/amendments to independent claim 40, the amendments raise new 112a written description issues, as discussed in further detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-54 and 56-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 40, the claim has been amended that the medium is activated in a manner that causes therapeutically effective renal neuromodulation in a zone within about 3 millimeters of an inner surface of the chamber wall of the renal pelvis while leaving epithelium of the renal pelvic anatomy viable.  Thus, the claim defines the invention specifying a desired result.  Applicant’s specification discloses “For example, the medium 204 can be activated in a manner that causes therapeutically-effective renal neuromodulation in a zone within about 3 mm (e.g., within about 2 mm or within about 1.5 mm) of an inner surface of the renal pelvic wall. In some cases, the epithelium of the renal pelvic anatomy can recover from such a treatment, and all or most of the modulated nerves can remain non-functional” in paragraph 50.  This disclosure provides 
Regarding claim 53, the claim has been amended to be directed to two different mediums, the medium comprising an epithelial protective agent (line 7) and the fluid medium which is activated by the drug (line 8).  The originally filed specification does not provide support for two different mediums.  Instead, paragraph 56 of Applicant’s specification discloses that the epithelial protective agent is a part of medium 204 which is disclosed in paragraph 52 to be activated by the drug.  
Additionally in regards to claim 53, the originally filed disclosure does not provide support for a method comprising both the steps of introducing a medium comprising an epithelial protective agent and introducing a drug.  As disclosed in Applicant’s specification, paragraph 52 discloses that some embodiments can chemically activate the medium by introducing a chemical into the medium.  Paragraph 56 discloses that in some embodiments the medium can include an epithelial protective 
Regarding claim 59, the originally filed disclosure does not provide support for a method comprising both the steps of introducing a medium comprising an epithelial protective agent and the fluid medium includes a visualization medium.  Paragraph 56 discloses that in some embodiments the medium can include an epithelial protective agent.  Paragraph 55 discloses that medium 204 can include a contrast material in some embodiments.  However, the originally filed disclosure does not provide for such method steps in the same embodiment.
Claims 41-52, 54, and 56-58 are also rejected by virtue of being dependent on claims 40 and 53.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the claim has been amended to recite that the medium is activated “in a manner” to cause the claimed result.  However, the scope of the claim is unclear as the metes and bounds of the claimed “manner” are not understood.  As In some cases, the epithelium of the renal pelvic anatomy can recover from such a treatment” (paragraph 50).  Based on this disclosure, it is unclear if the epithelium recovers on an individual basis, independent of the applied method, or if certain method steps cause less damage so that the epithelium remains viable.
Claims 41-52 are also rejected by virtue of being dependent on claim 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 53, 54, 56, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph (US 20110301662) in view Buelna in further view of Couvillon (US 20070225564) and in further view of Chen (US 20100136105).
Regarding claim 53, Bar-Yoseph discloses a method for treating a human patient having a diagnosed condition or disease associated with systemic sympathetic overactivity (paragraphs 19-21), the method comprising: introducing a catheter (302 in fig. 27A) through a ureter connected to a renal pelvis of a kidney of the patient (fig. 27B shows the catheter extending through a ureter); and positioning a therapeutic element of the catheter within the renal pelvis (pigtail 312 in fig. 27A; paragraph 710 discloses anchoring the pigtail in the kidney pelvis), wherein the therapeutic element includes an opening (310 in fig. 27), introducing a drug into the renal pelvis via the opening (paragraph 709).
Bar-Yoseph further discloses flowing a drug to a target (paragraph 709) which suggests activating a fluid within the renal pelvis to transport the drug to the target; however, Bar-Yoseph does not explicitly disclose this step. Additionally Bar-Yoseph does not teach or disclose introducing a medium comprising an epithelial protective agent within the renal pelvis and inhibiting autonomous neural activity in nerves that terminate within a chamber wall of the renal pelvis via the drug.

Couvillon teaches a method of introducing a catheter (20 in fig. 1) to a target and locally delivering a drug (paragraph 33).  Couvillon further discloses activating a fluid within a body lumen to deliver a drug to a target area (paragraph 49 discloses the electrodes 260 cause the drug to exit out of openings 252 into the lumen to be transported through the lumen to the surrounding tissue indicating that the drug is flowing through the fluid within the lumen to the tissue).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Bar-Yoseph to include the step of activating a fluid within the renal pelvis by enabling the drug to be transported through the fluid via electrophoresis, as taught by Couvillon, for the purpose of enabling the drug to be transported to the surrounding tissue.
Chen teaches a method of introducing a medium (“composition” in paragraph 171) within a body lumen which comprises an epithelial protective agent (“polyethylene glycol” in paragraph 171; the examiner notes that paragraph 56 of Applicant’s specification defines polyethylene glycol to be an example epithelial protective agent) 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drug of the modified method of Bar-Yoseph to be a part of a medium comprising an epithelial protective agent and to incorporate the method step of introducing a medium comprising an epithelial protective agent and the drug within the renal pelvis for the purpose of enhancing the permeability of the renal tissue to the drug, as taught by Chen (paragraph 171).
Regarding claim 54, in the modified method of Bar-Yoseph, Couvillon discloses the therapeutic element includes an electrode (260), and wherein activating the fluid medium further comprises activating the electrode to move at least a portion of the drug into a wall of the renal pelvis by electrophoresis (paragraph 46).
Regarding claim 56, in the modified method of Bar-Yoseph, Chen discloses the epithelial protective agent includes polyethylene glycol (paragraph 171).
Regarding claim 57, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose the drug includes a local anesthetic.
Claim 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph in view of Buelna in further view of Couvillon and in further view of Chen, as applied to claim 53 above, and further in view of Zarins (US 20080255642).
Regarding claim 58, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose cooling the 
Zarins teaches a method of renal neuromodulation (paragraph 10) and further discloses cooling a fluid medium to protect non-target tissues (paragraph 45).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Bar-Yoseph to include the step of cooling the fluid medium for the purpose of protecting non-target renal tissues, as taught by Zarins (paragraph 45).
Claim 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph in view of Buelna in further view of Couvillon and in further view of Chen, as applied to claim 53 above, and further in view of Behl.
Regarding claim 59, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose the fluid medium includes a visualization medium.
Behl teaches a method of using conductive fluids to deliver energy to a body tissue (2:42-58).  Behl further teaches that the fluid medium can comprise a contrast agent (3:6-10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid medium of modified Bar-Yoseph to include contrast medium for the purpose of ensuring the medium is contained within the renal pelvis prior to therapy (3:6-10).
As discussed above, Couvillon teaches a method of delivering a drug to a body tissue (paragraph 46).  Couvillon further teaches that the drug includes a local anesthetic (paragraph 46).  Therefore, it would have been obvious to one of ordinary 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783